Mr. Justice Carter, dissenting: Had the opinion in this case held the provision of the Probation law in question unconstitutional because it was special legislation, as at present advised I should have been disposed to concur in the decision. I cannot, however, agree with the reasoning of this opinion that the probation officers, under this law, perform judicial functions. Most, if not all, of their duties, it seems to me, are ministerial or executive. Even if some duties are judicial in nature, I am not prepared to assent to the conclusion that the power of appointing such officers is vested solely in the courts. The constitution does not undertake to- define what is meant by judicial power. That power has been defined, in general terms, as the one “to adjudicate upon and protect the rights and interests of individual citizens, and to that end to construe and apply the laws.” (Cooley’s Const. Lim.—6th ed.—109.) It should not be held to apply to cases where judgment is exercised as incident to the execution of ministerial power. (Owners of Lands v. People, 113 Ill. 296.) While official duties are, in general, classed under the three heads of legislative, executive and judicial, such classification is not exact, and the duties of many officers cannot be exclusively arranged under either of these heads. (3 Cooley on Torts,—3d ed.—p. 753.) It has been repeatedly held by this court that judicial officers can perform ministerial duties and executive officers quasi judicial duties. If the reasoning of this opinion be carried to its logical conclusion, are not the laws authorizing the Governor to appoint public administrators and public guardians unconstitutional, as well as the law which permits a testator to name his executor? True, the public guardian, public administrator or executor is accepted and appointed by the proper court thereafter. So must probation officers be appointed by the court to investigate the special case. The conclusion that probation officers, charged with the duties of their office under the Juvenile Court act, can only be appointed by the courts, is in my judgment not required by the constitution, but, on the contrary, is not in harmony with its fundamental principles. Mr. Chibe Justice Dunn, also dissenting.